Opinion issued September 29, 2015




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                 NO. 01-15-00002-CV
                               ———————————
                          CLELIA DE LA CRUZ, Appellant
                                           V.
                            JOSE LUIS DURAN, Appellee


                       On Appeal from the 245th District Court
                                Harris County, Texas
                          Trial Court Case No. 2014-09053



                             MEMORANDUM OPINION

      Appellant, Clelia De La Cruz, filed a notice of nonsuit on February 17, 2015,

stating she no longer desired to prosecute this “suit” against appellee, Jose Luis Duran.

This Court issued a Notice of Intent to Dismiss on April 21, 2015, noting that appellant’s

Notice of Nonsuit was not a motion to dismiss in compliance with Texas Rule of

Appellate Procedure 42.1, but that it led the Court to believe this appeal was moot. Thus,
we stated the appeal might be dismissed unless any party responded to the notice within

10 days of the date of the notice. No response was filed.

      No opinion has issued.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.1(a), 43.2(f). We

dismiss any pending motions as moot.

                                     PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                            2